Citation Nr: 1618657	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-15 840A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

3.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from August 1965 to December 1968.  T

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

In March 2016, a videoconference hearing was held before the undersigned.  A transcript of the hearing has been associated with the claims file.  In connection with that videoconference hearing, the appellant submitted additional evidence.  The appellant has also submitted a written waiver of initial review of that evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to an increased rating for hearing loss and service connection for hypertension are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's current diabetes mellitus is due to his herbicide exposure in service. 



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he was exposed to herbicides while on active duty at Nakhon Phanom Royal Air Force Base in Thailand between June and November 1966.  He has reported that he lived in a hut located near the perimeter, and that he worked on the flight line (near the perimeter) arming and disarming planes.  The Veteran has also reported working on the flight line near the perimeter when he was stationed at the Takhli Royal Thai Air Force Base between June and December 1968.  He asserts that he has diabetes as a result of these exposures.

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Diabetes mellitus will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i).  A Veteran who is not entitled to a presumption of exposure to herbicides may nonetheless show actual exposure to herbicides.  Haas v. Peake, 525 F.3d 1168, 1193-94 (Fed. Cir. 2008).

In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which established "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.

VA has determined that a special consideration of herbicide exposure on facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that if a US Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See May 2010 C&P Service Bulletin; Project CHECO Southeast Asia Report: Base Defense in Thailand.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

An April 2013 letter from a private physician states that the appellant was diagnosed with type II diabetes mellitus in 1991.  Therefore, the first requirement for service connection for the appellant's claim - existence of a current disability - is met. 

The Veteran does not allege, and the evidence does not show, that he was diagnosed with diabetes mellitus in service or within one year from service separation.  As such, the dispositive issue on appeal concerns whether the appellant was exposed to herbicides during his service in Thailand as claimed.

The appellant's presence at the Nakhon Phanom Royal Air Force Base in Thailand and at the Takhli Royal Thai Air Force Base is verified by his service medical and personnel records.  These records reflect that the appellant was awarded the Air Force Commendation Medal for his actions between June 1966 and November 1966 as part of a munitions load crew working on combat aircraft engaged in daily operations against hostile forces in Southeast Asia; that he was treated at the USAF Dispensary at Nakhon Phanom in October and November of 1966; that he was assigned to Takhli between June 1968 and December 1968; and that a July 1968 accident report places him on the flight line at Takhli.

The appellant's proximity to the perimeters of the Royal Thai Air Bases where he served has not been directly corroborated by his service personnel records.  However, the record does contain documentary evidence demonstrating the appellant's presence at two different air bases in Thailand and his presence on the flight line of one.  The record also contains direct evidence - in the form of the appellant's testimony - that he lived in a hut located near the perimeter of Nakhon Phanom, and that he was present at the perimeter during duties involving the transport of munitions to and from the flight line at Nakhon Phanom and at Takhli.  The appellant has also submitted photographs of the air bases to indicate that the flight lines were located near the perimeter.  The Board finds no evidence which impeaches the veracity of the appellant's testimony. 

Thus, despite no official evidence that the appellant was in close proximity to the perimeter at Nakhon Phanom in 1966, or Takhli in 1968, the record contains uncontradicted evidence that the appellant was present at those air bases in Thailand and that his conditions of service as a munitions specialist involved being present at the perimeter where herbicide use has been conceded.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that that the appellant was near the air base perimeter of Nakhon Phanom in 1966, and Takhli in 1968.  Thus, the Veteran is presumed to have been exposed to herbicides as there is no affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has a current diagnosis of type II diabetes mellitus which appears to be to a compensable degree.  Accordingly, as there is no affirmative evidence to the contrary, service connection for type II diabetes mellitus as presumptively due to herbicides exposure is warranted. 


ORDER

Service connection for type II diabetes mellitus is granted. 


REMAND

The February 2014 statement of the case (SOC) issued in February 2014, stated that the evidence of record included electronic outpatient treatment records dated between May 2005 and September 2010.  However, these records do not appear in the claims file.

VA has a duty to associate these records with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was last afforded a VA audiometric examination in August 2010.  He stated during his March 2016 hearing that his hearing loss had gotten noticeably worse.  Therefore, additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377(1994). 

Turning to the claim for service connection for hypertension, the Veteran testified at his March 2016 Board videoconference hearing that he thought his hypertension was related to diabetes mellitus.  In essence, he contends that his hypertension is secondary to the now service-connected diabetes mellitus.  .  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The medical evidence of record is insufficient for the Board to render a decision.  The considerations above require investigation by medical professionals as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Obtain the Veteran's VA treatment records and insure that they are associated with the claims file.  In particular, obtain all audiogram results, to include the VA audiogram of June 2010 that is located in Vista Imaging.  Associate the records obtained with the claims file.

If attempts to obtain these records are unsuccessful, the claims file.  The appellant and his representative must also be informed of the negative results, told of the efforts to obtain the records, and be given opportunity to secure the records.

2.  Schedule the Veteran for an audiometric examination to determine the current severity of his bilateral hearing loss, to include consideration of the effect of the Veteran's service-connected hearing impairment on his occupational functioning and daily activities.  

The claims file must be reviewed by the examiner.

3.  After the above development is completed, arrange for a review of the appellant's claims files by a physician to determine whether the Veteran's hypertension is related to a disease or injury in service or to his service-connected diabetes mellitus. 

The claims file must be reviewed.  . 

The reviewer must answer the following questions:

a) Has the Veteran had hypertension at any time since 2010?
b)  Is such hypertension at least as likely as not due to the Veteran's service-connected diabetes?
      
e) Is the hypertension at least as likely as not aggravated by the Veteran's service-connected diabetes mellitus?  

Note: VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Provide reasons for all opinions

If any opinion cannot be provided without resort to speculation, the physician should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the needed opinion to be provided.

4.   If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


